DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 9/28/2020 are currently pending. Claim(s) 1-20 is/are rejected.
Allowable Subject Matter
Claim(s) 11-14, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings/Specification
The drawings and specification are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Collar sleeve in claim 7
Drainage control in claim 9
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10, 16, 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ardes (US 20150157968 A).

    PNG
    media_image1.png
    766
    512
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    797
    439
    media_image2.png
    Greyscale








Regarding claims 1 and 15, Ardes teaches from all figures a filter element (2) comprising: a filter medium  (20) body surrounding an interior of the filter element at least partially circumferentially: a first follower element (24) comprising a first traction surface (peripheral bottom surface of 24), wherein the first traction surface is configured to interact with a corresponding first mating surface (34) of a filter 
Regarding claim 2, Ardes teaches wherein the stop surface (53) is oriented substantially normal to the respective traction surface of the first follower element and/or the second follower element figs. 2-3).
Regarding claim 3, Ardes teaches wherein the stop surface (53) projects radially into the interior of the filter element substantially parallel to the longitudinal axis of the filter element (figs. 2-3).
Regarding claim 4, Ardes teaches wherein the first traction surface and the second traction surface each comprise a plane oriented normal to the longitudinal axis, respectively (figs. 2-3).

Regarding claim 6, Ardes teaches further comprising a support tube (23) arranged in the interior of the filter element (20), wherein the first follower element comprising the first traction surface and the second follower element comprising the second traction surface are provided at the support tube.
Regarding claim 7, Ardes teaches further comprising a first end disk (22) arranged at a first longitudinal end face of the filter element, wherein the first end disk comprises a collar sleeve section (44) that extends at least along a longitudinal axis section into the interior (fig. 28).
Regarding claim 8, Ardes teaches wherein the first follower element comprising the first traction surface and the second follower element comprising the second traction surface are provided at the collar sleeve section (fig. 24).
Regarding claim 9, Ardes teaches further comprising a second end disk (21) arranged at a second longitudinal end face of the filter element and facing away from the first end disk in a longitudinal direction of the filter element, wherein at the second end disk an element of a drainage control (30, 13) is present.
Regarding claim 10, Ardes teaches wherein the element of the drainage control is an eccentric or coaxial sealing element (33.1, 33.2) extending axially in the longitudinal direction.
Regarding claim 16, Ardes teaches further comprising a follower device (40), wherein the filter housing comprises a filter housing cover (11), wherein the follower device is connected to the filter housing cover, wherein the follower device comprises a first follower counter element (45) and a second 
Regarding claim 18, Ardes teaches wherein the first follower counter element and the second follower counter element are positioned at an angle different from 180° relative to each other (fig. 23).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes (US 20150157968 A).
Regarding claim 17 and 19, Ardes does not teach wherein the first follower counter element and the second follower counter element have a different width. However absent of any unexpected results such would have been considered merely a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). One of ordinary skill would have found it obvious to have selected the appropriate width due to desired sizing requirements of the filter element.  From fig. 23 first follower counter element and the second follower counter element are positioned at an angle different from 180° relative to each other (second follower being 180° of the first). 


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/Primary Examiner, Art Unit 1777